Citation Nr: 0403402	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied entitlement to service connection 
for bilateral hearing loss.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.

REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires the RO to obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  In this regard, while the veteran 
has repeatedly claimed that servicing three-inch guns aboard 
ships he served on during World War II caused his current 
hearing loss, no attempt has been made by VA to obtain his 
service personnel records to verify his in-service duties.  
Similarly, the record shows that the veteran reported he 
underwent an audiological examination and/or treatment for 
hearing loss on the following occasions, and/or from the 
following sources:  an employment examination conducted by 
The Consolidated Gas Company in the 1950's; by a Dr. Williams 
in Elkland, Pennsylvania; an employment examination conducted 
by The National Fuel Company in the early 1960's; an 
employment examination conducted by the Pennsylvania Game 
Commission in the 1960's; by "Dr. DeSalvo;" by "Dr. 
UpDeGrave;" by "Williamsport Divine Providence Hospital;" 
and at the Bath VA medical center.  While the record shows 
that the veteran failed to provide signed authorizations to 
allow VA to obtain his records from these private sources, it 
also does not show that the RO requested his records from the 
Bath VA Medical Center.  Therefore, a remand is required to 
secure all records from the Bath VA Medical Center.  Further, 
the veteran is also again requested to submit authorizations 
to allow VA to obtain his records from all of the private 
sources he identified.  See 38 U.S.C.A. § 5103A(b).

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In this regard, the 
record does not disclose medical opinion evidence as to 
whether the veteran has a hearing loss in either ear as 
defined by 38 C.F.R. § 3.385 (2003); and if so, the 
relationship, if any, between any such loss and military 
service.  Therefore, on remand, the veteran needs to be 
scheduled for a VA audiological examination to obtain such 
medical opinion evidence.  38 U.S.C.A. § 5103A(d). 

Lastly, the VCAA includes notification provisions that 
require VA to notify the claimant and his representative, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by him and which part, if any, 
VA will attempt to obtain on his behalf.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Therefore, on 
remand, the RO should undertake all necessary actions to 
insure that the veteran is provided adequate notice as 
provided by 38 U.S.C.A. § 5103(a).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In so doing, the RO must be mindful 
of the recent amendments set forth in the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).

In light of foregoing, this appeal is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102 and 5103A 
(West


2002); the Veterans Benefits Act of 2003; 
and any other applicable legal precedent. 

2.  The RO should contact the National 
Personnel Records Center and request a 
copy of the veteran's service personnel 
records. 

3.  The RO should contact the veteran and 
request that he sign authorization for 
the following entities:  The Consolidated 
Gas Company; Dr. Williams; The National 
Fuel Company; the Pennsylvania Game 
Commission; Dr. DeSalvo; Dr. UpDeGrave; 
and Williamsport Divine Providence 
Hospital.  The veteran is to be told that 
he must sign authorizations for each and 
every healthcare provider or employee he 
identifies.  VA will not and cannot 
attempt to obtain private medical records 
without his authorization.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  The RO should also contact the 
veteran and request that he identify the 
name, address, and approximate (beginning 
and ending) dates of all other VA and 
non-VA health care providers that have 
treated him for hearing loss since his 
separation from military service.  The RO 
should also inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal, 
including all of his medical records from 
the Bath VA medical center.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological 
examination.  The claims folder is to be 
made available to the audiologist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the audiologist is to opine 
as to the following:

i.  Does the veteran have hearing 
loss in either ear?

ii.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed hearing loss 
was caused or aggravated by in-
service acoustic trauma?

iii.  Is it as least as likely as 
not that any currently diagnosed 
hearing loss manifested itself to a 
compensable degree within one year 
of the veteran's separation from 
military service in June 1946?

Note:  In providing answers to the 
above questions, the audiologist 
should comment on the veteran's 
claim that he serviced three-inch 
guns aboard ships he served on 
during World War II.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


